DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 is drawn to functional descriptive material NOT claimed as residing on a non-transitory computer-readable medium.  Claim 15, while defining a computer-readable storage medium, storing a computer program thereon, does not define a non-transitory computer-readable medium.  The examiner suggests amending the claim to embody the program on a “non-transitory computer-readable medium” in order to make the claim statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US 10,108,606).
Regarding Claim 1, Yun et al discloses a method for voice interaction, comprising: determining, based on a voice feature of a received voice signal, a text corresponding to the voice signal (The automatic interpretation system 100 generates text data by decoding an original speech signal of the original speaker received through a microphone) (col. 9, lines 50-57; determining, based on the voice feature and the determined text, a matching degree between a reference voice feature of an element in the text and a target voice feature of the element in the voice feature (When the number of intonation phrases of the original speech corresponds to the number of intonation phrases of the synthesis-target translation, a cadence is assigned so that the translation has the same characteristic as an intonation phrase prosody structure of the original speech corresponding to the translation (S605)) (col. 12, lines 3-17); determining, based on the text, a first possibility that the voice signal is an executable command (When the intonation "L %" is assigned, a meaning of the sentence "" becomes "I have eaten" in English, which is a sentence having a meaning different from the meaning of the original sentence) (col. 12, lines 13-17); determining, based on the voice feature, a second possibility that the voice signal is the executable command (When the cadence "LH %" is assigned, the aforementioned Korean sentence "" has the meaning of "Have you eaten?" which is the meaning of the original sentence, so that the same intention as the intention of the original speech is delivered) col. 12, lines 25-29; and determining, based on the matching degree, the first possibility, and the second possibility, information related to processing of the voice signal (Though this process, it is possible to generate an interpreted synthetic sound having a cadence of an emotion and an intention similar to those of the original speech. In addition, the automatic interpretation system 100 
Regarding Claim 2, Yun et al discloses a method, wherein determining the matching degree comprises: determining, from the voice feature, the reference voice feature corresponding to the element in the text (assuming that the sound of phrase "Have you eaten?" is translated into the sentence "" in an automatic interpretation from English to Korean, when a cadence is assigned using text data alone, the intonation "L %" is assigned.) (col. 12, lines 3-17); and determining the matching degree based on the reference voice feature and the target voice feature of the element (When the number of intonation phrases of the original speech corresponds to the number of intonation phrases of the synthesis-target translation, a cadence is assigned so that the translation has the same characteristic as an intonation phrase prosody structure of the original speech corresponding to the translation (S605)) (col. 12, lines 3-17).
Regarding Claim 6, Yun et al discloses a method, further comprising: receiving the voice signal; and extracting the voice feature from the received voice signal (the automatic interpretation system 100 receives speech data of an original speech made by a speaker (original speaker) and extracts characteristic information of the original speech from the received speech data) (col. 9, lines 39-42).
Regarding Claim 7, Yun et al discloses a method, wherein the voice feature comprises a voiceprint feature (Fig. 5) (The automatic interpretation system 100 can extract characteristic information of the original speech) (col. 10, lines 5-64).  
Claims 8 and 15 are rejected for the same reason as claim 1.
Claim 9 is rejected for the same reason as claim 2
Claim 13 is rejected for the same reason as claim 6
Claim 14 is rejected for the same reason as claim 7
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “determining a processing model corresponding to the 5voice signal based on a result of the semantic analysis; and determining the information related to the processing of the voice signal, by applying the text to the processing model, wherein the information indicates whether the voice signal is to be processed” as recited in claim 3, and “determine a processing model corresponding to the voice signal based on a result of the semantic analysis; and determine the information related to the processing of 15the voice signal, by applying the text to the processing model, wherein the information indicates whether the voice signal is to be processed” as recited in claim 10.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Grenier (US 2010/0256972) disclose an automatic simultaneous interpretation system.
Qin et al. (US 2011/0054901) disclose a method and apparatus for aligning texts.
Li (US 2018/0211649) discloses an acoustic model generation method and device, and speech synthesis method and device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SATWANT K SINGH/Primary Examiner, Art Unit 2672